United States Court of Appeals
                        For the First Circuit



No. 03-1391

               SAMUEL CANNAROZZI AND ERICA CANNAROZZI,

                       Plaintiffs, Appellants,

                                 v.

                           PETER FIUMARA,

                        Defendant, Appellee,

            STEVEN J. MARULLO; BURNS & LEVINSON, LLP;
          ATTORNEYS LIABILITY ASSURANCE SOCIETY, INC.,

                             Defendants.



                             ERRATA SHEET


     The opinion of this Court issued on June 2, 2004 is amended as
follows:


     On page 9, lines 8-9:      Delete "factual determinations for
                                clear error and"